Case 1:19-cv-23682-KMW Document 18 Entered on FLSD Docket 02/21/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 1:19-cv-23682-KMW
  ANDRES GOMEZ,

         Plaintiff,
  v.

  DADELAND DODGE, INC.,

        Defendant.
  ___________________________________/

   NOTICE OF FILING PLAINTIFF’S UPDATED EXPERT REPORT IN SUPPORT OF
  PLANTIFF’S RESPONSE IN OPPOSITION OF DEFENDANT’S MOTION TO DISMISS

         Plaintiff, ANDRES GOMEZ, by and through his undersigned counsel, hereby files the

  attached updated Website Analysis Report in Support of Plaintiff’s Response in Opposition of

  Defendant’s Motion to Dismiss [D.E. 12].

         Dated: February 21st, 2020.

                                                   Respectfully Submitted,

                                                   GARCIA-MENOCAL & PEREZ, P.L.
                                                   Attorneys for Plaintiff
                                                   4937 SW 74th Court, No. 3
                                                   Miami, FL 33155
                                                   Telephone: (305) 553-3464
                                                   Facsimile: (305) 553-3031
                                                   Primary E-Mail: ajperez@lawgmp.com
                                                   Secondary E-Mail: bvirues@lawgmp.com
                                                   ddunn@lawgmp.com

                                                   By: /s/ Anthony J. Perez_____
                                                         ANTHONY J. PEREZ
                                                         Florida Bar No.: 535451
Case 1:19-cv-23682-KMW Document 18 Entered on FLSD Docket 02/21/2020 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that I electronically filed the foregoing with the Clerk of the Court

  by using the CM/ECF system. I further certify a copy of the foregoing was sent by CM/ECF to

  all counsel of record, this 21st day of February 2020.

                                                       Respectfully Submitted,

                                                       GARCIA-MENOCAL & PEREZ, P.L.
                                                       Attorneys for Plaintiff
                                                       4937 SW 74th Court, No. 3
                                                       Miami, FL 33155
                                                       Telephone: (305) 553-3464
                                                       Facsimile: (305) 553-3031
                                                       Primary E-Mail: ajperez@lawgmp.com
                                                       Secondary E-Mail: bvirues@lawgmp.com
                                                       ddunn@lawgmp.com


                                                       By: /s/ Anthony J. Perez___________
                                                             ANTHONY J. PEREZ
                                                             Florida Bar No.: 535451
